Case 9:17-cv-00090-RC-KFG Document 28 Filed 07/29/20 Page 1 of 2 PageID #: 102



                               **NOT PRINTED FOR PUBLICATION**

                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                              LUFKIN DIVISION


EDDY SPEARMAN                                            §

VS.                                                      §                 CIVIL ACTION NO. 9:17-CV-90

BRYAN COLLIER, et al.,                                   §

                              ORDER ACCEPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff, Eddy Spearman, an inmate formerly confined with the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against the defendants.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends this action be dismissed for want of prosecution pursuant to Federal

Rule of Civil Procedure 41(b) (docket entry no. 26).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge has been filed. 1

                                                     ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

      and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in




       1
           Plaintiff received a copy of the Report and Recommendation on Jun 15, 2020 (docket entry no. 27).
Case 9:17-cv-00090-RC-KFG Document 28 Filed 07/29/20 Page 2 of 2 PageID #: 103



accordance with the recommendations of the Magistrate Judge.

          So ORDERED and SIGNED, Jul 29, 2020.


                                                         ____________________
                                                         Ron Clark
                                                         Senior Judge




                                             2
